DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 5 February 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "large" in claims 13 and 15 is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation will be satisfied by any passenger suite arrangement which includes storage.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2019/0225340).
Regarding Claim 1. Lee discloses an aircraft passenger compartment suite (45/46, fig. 4-6 illustrates the passenger suite which is made up of divan/bed/couch area 75 and seating area 72, the divan made up of two seats in a reclined position combined with ottoman 73) in an aircraft cabin of a passenger aircraft (fig. 4 illustrates the suite located in an aircraft cabin of a passenger aircraft, “passenger accommodation arrangements in the fuselage of a passenger aircraft” [0001]), comprising: 
at least one single passenger compartment (46, “starboard cabin” [0039]) including at least one single aircraft seat (72, “first and second seats” [0039]), the at least one single aircraft seat (72) configured to seat a single passenger (fig. 4 and 5 illustrate the seat configured to seat a single passenger); 
a combined divan passenger compartment (45) including a combined divan aircraft seat (75, fig. 5 illustrates the seat as a bed, which is equivalent to a divan/couch and is made up of two seats, 72), the combined divan aircraft seat (72/75) configured to seat at least one passenger (fig. 5 illustrates the bed capable of seating one passenger), the combined divan aircraft seat (72/75) having a width greater than a width of the at least one single aircraft seat (72, fig. 4 and 5 illustrates that the width of the bed is greater than the width of the seat); and 
a privacy divider (40, “bulkhead” [0040]) separating the combined divan passenger compartment (45) and the at least one single passenger compartment (46, fig. 4 and 5 illustrate the bulkhead providing privacy and separating the compartments).
- Regarding Claim 2. Lee discloses the aircraft passenger compartment suite of Claim 1, the combined divan aircraft seat (72/75) configured to actuate between a combined divan upright position and a combined divan lie-flat position (fig. 5 illustrates the lie-flat position and upright position, both, which can be achieved through the placement of pillows or supports as required).
- Regarding Claim 3. Lee discloses the aircraft passenger compartment suite of Claim 2, the combined divan aircraft seat (72/75) in the combined divan passenger compartment (45) facing forward within the aircraft cabin (“the forward cabin can be the day room and the aft cabin the bedroom” [0040]; illustrated in fig. 4), the at least one single aircraft seat (72) in the at least one single passenger compartment (46) facing rearward within the aircraft cabin (“the forward cabin can be the day room and the aft cabin the bedroom” [0040]; illustrated in fig. 4; “the arrangements are up to the passenger to choose” [0040])

- Regarding Claim 6. Lee discloses the aircraft passenger compartment suite of Claim 2, the combined divan aircraft seat (72/75) in the combined divan passenger compartment (45) and the at least one single aircraft seat (72) in the at least one single passenger compartment (46) facing inward toward the privacy divider (40, fig. 5 illustrates the seats facing inward toward the divider).
- Regarding Claim 7. Lee discloses the aircraft passenger compartment suite of Claim 6, a portion of the combined divan aircraft seat (7275) configured to be positioned underneath the privacy divider (40, fig. 4 illustrates a portion of the seat positioned underneath the divider) when the combined divan aircraft seat (7275) is in the combined divan lie-flat position (75, illustrated in fig. 4-5).
- Regarding Claim 8. Lee discloses the aircraft passenger compartment suite of Claim 2, the combined divan aircraft seat (72/75) including a primary section and an auxiliary section (fig. 5 illustrates the seats as having a primary (seat portion) section, and an auxiliary section (back rest portion), further the seats “are deployed as beds to create a double berth” [0039]), the primary section (back rest portion of seat 72) configured to actuate between the combined divan upright position (seat 72 back rest is in the upright position) and the combined divan lie-flat position (75, seat back rest has been made prone; “seat reclines and slides forward” [0038]).
- Regarding Claim 9. Lee discloses the aircraft passenger compartment suite of Claim 2, the combined divan passenger compartment (45) further comprising: 
an ottoman (73, fig. 4; the ottoman exists in compartment 45 when the seats are in their upright position) proximate to the combined divan aircraft seat (72/75, fig. 4 illustrates that the ottoman is proximate the divan aircraft seat).
- Regarding Claim 10. Lee discloses the aircraft passenger compartment suite of Claim 9, the combined divan aircraft seat (72/75) and the ottoman (73) configured to form a bed surface when the combined divan aircraft seat (72) is in the combined divan lie-flat position (75) and the ottoman (73) is in an ottoman lie-flat position (75, fig. 5; “cooperates with the ottoman to create the sleeping surface” [0038]).
- Regarding Claim 11. Lee discloses the aircraft passenger compartment suite of Claim 9, the ottoman (73) positioned underneath a monument (fig. 5 illustrates the privacy divider consisting of an elevated bulkhead, which is equivalent to a monument) of the privacy divider (40).
- Regarding Claim 12. Lee discloses the aircraft passenger compartment suite of Claim 1, further comprising: 
a privacy shell (40) including at least one privacy shell element (fig. 5 illustrates the privacy divider as a shell), the at least one privacy shell element (40) configured to conform to a portion of the combined divan aircraft seat (72/75, fig. 5 illustrates the privacy divider/shell conforming to the divan aircraft seat in the lie-flat position).

    PNG
    media_image1.png
    688
    526
    media_image1.png
    Greyscale
- Regarding Claim 13. Lee discloses the aircraft passenger compartment suite of Claim 1, the combined divan passenger compartment (75) further comprising: 
a stowage compartment (see annotated fig. 5 and 6 which illustrate stowage compartments) configured to stow large passenger amenities in a substantially vertical orientation (the intended use of storing passenger amenities in a substantially vertical orientation could be obtained from any of the stowage compartments called out in annotated fig. 5 and 6), the stowage compartment (see annotated fig. 5 and 6) proximate to the combined divan aircraft seat (72/75, fig. 5/6 illustrate the proximity of the stowage compartments and divan), the aircraft passenger compartment (45/46) suite being positioned within a passenger aircraft (illustrated by fig. 4 and 6) between a first aisle (96) and a second aisle (94, fig. 5 and 6 illustrate the first and second aisles), the at least one passenger compartment (45/46) being accessible from the first aisle (96), the stowage compartment (see annotated fig. 5 and 6) of the at least one passenger compartment (45/46) preventing access from the second aisle (94, fig. 6 illustrates the aisle 94 is blocked from access form the stowage compartments called out in fig. 5).
- Regarding Claim 14. Lee discloses the aircraft passenger compartment suite of Claim 13, the stowage compartment (see annotated fig. 5 and 6) including a door (see annotated fig. 5 and 6).
- Regarding Claim 15. Lee discloses an aircraft passenger compartment suite (45/46, fig. 4-6 illustrates the passenger suite which is made up of divan/bed/couch area 75 and seating area 72, the divan made up of two seats in a reclined position combined with ottoman 73) in an aircraft cabin of a passenger aircraft (fig. 4 illustrates the suite located in an aircraft cabin of a passenger aircraft, “passenger accommodation arrangements in the fuselage of a passenger aircraft” [0001]), comprising: 
a combined divan passenger compartment (45), comprising: 
a combined divan passenger compartment (45) including a combined divan aircraft seat (72/75), the combined divan aircraft seat (72/75) configured to seat at least one passenger (fig. 5 illustrates the bed capable of seating one passenger), the combined divan aircraft seat (72/75) having a width greater than a width of a single aircraft seat (72, fig. 4 and 5 illustrates that the width of the bed is greater than the width of the seat); and 
a stowage compartment (see annotated fig. 5 and 6 which illustrate stowage compartments) configured to stow large passenger amenities in a substantially vertical orientation (the intended use of storing passenger amenities in a substantially vertical orientation could be obtained from any of the stowage compartments called out in annotated fig. 5 and 6), the stowage compartment (see annotated fig. 5 and 6) proximate to the combined divan aircraft seat (72/75, fig. 5/6 illustrate the proximity of the stowage compartments and divan), the aircraft passenger compartment (45/46) suite being positioned within a passenger aircraft (illustrated by fig. 4 and 6) between a first aisle (96) and a second aisle (94, fig. 5 and 6 illustrate the first and second aisles), the at least one passenger compartment (45/46) being accessible from the first aisle (96), the stowage compartment (see annotated fig. 5 and 6) of the at least one passenger compartment (45/46) preventing access from the second aisle (94, fig. 6 illustrates the aisle 94 is blocked from access form the stowage compartments called out in fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Obviousness.
- Regarding Claim 5. Lee discloses the aircraft passenger compartment suite of Claim 2, the combined divan aircraft seat (75) in the combined divan passenger compartment (45) and the at least one single aircraft seat (72) in the at least one single passenger compartment (46) and the privacy divider (40).  Lee does not disclose the seats facing outward from the privacy divider.
However, the examiner contends that Lee discloses the claimed invention except for the arrangement of the seats facing outward from the privacy divider, as Lee has the arrangement flipped with the seats facing inward.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to flip the arrangement of the compartments, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE ABELL/
Examiner, Art Unit 3644

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/10/2021